Citation Nr: 1044711	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a skin 
condition, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for a skin condition, to 
include as secondary to exposure to herbicides.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005, August 2006 and April 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In March 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

When this matter was before the Board in October 2008, the Board 
denied the Veteran's application to reopen a claim of entitlement 
to service connection for a skin condition, to include as 
secondary to exposure to herbicides.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2010 Memorandum Decision, 
the Court vacated the Board's October 2008 decision denying the 
Veteran's application to reopen a claim of entitlement to service 
connection for a skin condition, to include as secondary to 
exposure to herbicides, and remanded the case for compliance with 
the terms of the joint motion.

The issues of entitlement to service connection for a skin 
condition, to include as secondary to exposure to herbicides, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
a skin condition in March 1991.  The Veteran did not file an 
appeal.

2.  The RO denied the Veteran's claim for service connection for 
a skin condition as secondary to exposure to herbicides, in March 
1996.  The Veteran did not file an appeal.

3.  The evidence received since the last finally adjudicated 
claim that was denied by way of a March 1996 RO rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a skin condition, to 
include as secondary to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The March 1991 and March 1996 RO rating decisions that denied 
service connection for a skin condition are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§  3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin condition, 
to include as secondary to exposure to herbicides.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim of 
entitlement to service connection for a skin condition, to 
include as secondary to exposure to herbicides.  Thereafter, the 
Board remands the issue to the RO/AMC for further development.  
As such, no discussion of VA's duty to notify and assist is 
necessary.

In March 1991 the RO denied service connection for a skin 
condition on the basis that there was no evidence associating the 
Veteran's current skin condition with the Veteran's treatment for 
a skin condition in service.  In March 1996 the RO denied service 
connection for a skin condition on the basis that the Veteran's 
skin condition was not one for which presumptive service 
connection is warranted based upon exposure to herbicides and 
there was no competent evidence associating the skin condition 
with the Veteran's exposure to herbicides.  At the time of the 
March 1996 RO rating decision the pertinent evidence of record 
included the Veteran's service medical records, which revealed 
that the Veteran was treated for peeling skin on his hands in May 
1970, diagnosed as dyshidrosis, and that the Veteran was not 
noted to have any skin conditions upon examination at separation 
from service in May 1970; records of VA medical treatment, dated 
October 1970 to October 1995; private treatment records of Bronx 
Lebanon Hospital, dated in December 1988; and the report of a VA 
Compensation and Pension (C&P) examination, dated in December 
1990.  Upon examination in December 1990, the VA examiner 
diagnosed the Veteran with chronic tinea pedis with associated 
onychomycosis.  

The March 1991 and March 1996 RO rating decisions became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§  3.104(a), 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a skin condition, to 
include as secondary to exposure to herbicides in July 2004.  
Subsequent to the March 1996 RO rating decision the Veteran's VA 
treatment records, dated through October 2009, and the report of 
a VA C&P general medical examination, dated in June 2000, were 
associated with the claims folder.  

At a hearing before the undersigned Veterans Law Judge in March 
2008 the Veteran reported that he developed a skin condition 
while working in an ammunition dump in Cam Ranh Bay.  He stated 
that the ammunition would leak, that he was exposed to the 
leaking chemicals, and that he was treated in service for a skin 
condition.  The Veteran further reported that after service he 
was told by a physician that his skin condition may have been 
caused by Agent Orange.  He reported that he has had a somewhat 
constant skin condition since separation from service.

The newly associated treatment records reveal that the Veteran 
has received treatment on a number of occasions for skin 
conditions including mycosis of the nails, onychomycosis, 
hyperkeratotic lesions, and tinea pedis.  The medical records do 
not reveal any evidence that Veteran's current skin condition is 
associated with the Veteran's active service and the records do 
not reveal a diagnosis of chloracne or any other skin condition 
presumptively associated with herbicide exposure.

However, the Board notes that the Veteran's testimony before the 
undersigned Veterans Law Judge includes a competent indication 
that the Veteran has had a continuous skin condition since 
separation from service.  Presuming the credibility of the 
Veteran's reports, the Board finds that the Veteran's statements 
at the March 2008 hearing represent new and material evidence in 
that they were not of record at the time of the March 1996 RO 
decision and this evidence raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a skin condition, to include as secondary to exposure to 
herbicides, as it provides an indication of continuity of skin 
condition symptomology.

Therefore, for the foregoing reasons, the Board finds that new 
and material evidence to reopen the claim of entitlement to 
service connection for a skin condition, to include as secondary 
to exposure to herbicides, has been received, and that the appeal 
must be reopened.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a skin condition, to 
include as secondary to exposure to herbicides; to this extent, 
the appeal is granted.



REMAND

In light of the Board's decision to reopen the Veteran's service 
connection claim for a skin condition, to include as secondary to 
exposure to herbicides, the Board also finds that a remand is 
necessary in this case for additional evidentiary development.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79, 83(2006).

The Veteran's service treatment records reveal that the Veteran 
was treated for dyshidrosis and peeling of the hands in service.  
As noted above, the Veteran has reported that he has continually 
suffered from skin condition symptoms since service.  The Board 
notes that there is no medical opinion of record which addresses 
the issue of service-related etiology.  Therefore, the Board 
finds further development is required for such a determination.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since October 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In July 2010, the Veteran expressed his disagreement with the 
RO's April 2010 denial of his claim of entitlement to a TDIU.  To 
date, the RO has not issued the Veteran a SOC with respect to 
this claim.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA medical records 
pertaining to the Veteran that are dated 
since October 2009.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
skin condition found to be present.  The 
claims file should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  The 
examiner should consider the Veteran's 
report regarding the onset and continuity 
of symptomatology since service, and opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any skin condition found to be present 
is related to or had its onset during 
service, to include his reported exposure 
to chemicals / herbicides in service.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's 
claim of entitlement to service connection 
for a skin condition, to include as 
secondary to exposure to herbicides.  If 
the benefit sought on appeal is not granted 
in full, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond before 
the case is returned to the Board.

4.  The RO must issue the Veteran an SOC 
with respect to his claim of entitlement to 
a TDIU, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


